        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 1 of 21




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


STEEDA AUTOSPORTS, LLC
        Plaintiff,
v.
                                            CIVIL ACTION
UPR PRODUCTS, INC.; JOSEPH
MAINIERO; AND DOES 1                        FILE NO.:
THROUGH 10,
        Defendants.


             PLAINTIFF STEEDA AUTOSPORTS, LLC’S
     COMPLAINT AGAINST UPR PRODUCTS, INC. and JOE MAINIERO

       As and for its Complaint, Plaintiff Steeda Autosports, LLC (“Steeda”) hereby

alleges against Defendants UPR Products, Inc. (“UPR”), Joseph Mainiero

(“Mainiero”), and DOES 1 through 10 (collectively “Defendants”) as follows:

                           NATURE OF THE ACTION

       1.     This is a patent infringement action under the patent laws of the United

States, 35 U.S.C. § 271, et seq. and a trademark infringement action under the

Lanham Act, 15 U.S.C. § 1125.

                                  THE PARTIES

       2.     Steeda is a Florida corporation with its principal place of business

located at 2019 Steeda Way, Valdosta, Georgia 31601.
        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 2 of 21




      3.     Formed in 1988, Steeda is the largest privately-held aftermarket

manufacturer of Ford® performance parts and accessories. Steeda engineers and

manufactures performance equipment for several Ford® vehicles including Ford

Mustang, Fusion, Focus, Fiesta, and Ford Trucks. Steeda manufactures a complete

line of Ford® performance parts and accessories including suspension/chassis

components such as bushing kits used in the independent rear suspension sub-frame.

       4.    Steeda is informed and believes and based thereon, alleges that

Defendant UPR is a corporation organized and existing under the laws of the State

of Florida with a place of business located at 750 S East Coast Street, Lake Worth,

Florida 33460-4962. According to the Florida Secretary of State, Defendant UPR

may be served via its registered agent for service of process, Mark Mainiero, located

at 8761 Yearling Drive, Lake Worth, Florida 33467.

      5.     Steeda is informed and believes and based thereon alleges that

Defendant Joseph Mainiero is a resident of the State of Florida, having an address at

8761 Yearling Drive, Lake Worth, Florida 33467.

      6.     Upon information and belief, Mainiero was at all times relevant an

agent, affiliate, officer, director, manager, principal, alter-ego, and/or employee of

UPR, and was the active, moving, and conscious force behind UPR, and personally

participated in each and all of the acts or conduct alleged herein, including but not

                                          2
        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 3 of 21




limited to full knowledge of each and every violation of Steeda’s rights and the

damages to Steeda proximately caused thereby.

      7.     Steeda is unaware of the true names and capacities of the parties sued

herein as DOES 1 through 10, inclusive, whether individual, corporate or otherwise,

and therefore sues these defendants by such fictitious names. Steeda will seek leave

to amend the complaint to assert their true names when they have been ascertained.

Steeda is informed and believes and based thereon alleges that all defendants sued

herein as DOES 1 through 10 are in some manner responsible for the acts and

omissions alleged herein.

                         JURISDICTION AND VENUE

      8.     This Court has original and exclusive subject matter jurisdiction over

this action under 28 U.S.C. §§ 1331 and 1338(a).

      9.     This Court has personal jurisdiction over Defendants because they

regularly conduct business and/or solicit business in Georgia and within this District;

because Defendants engage in other courses of conduct and derive revenue from

products provided to residents of Georgia and this District as well as substantial

revenue from interstate commerce; because Defendants have purposefully

established substantial, systematic and continuous contacts with Georgia and this

District and should reasonably expect to be hauled into court in this District; and

                                          3
        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 4 of 21




because Defendants have committed and continue to commit acts of patent

infringement in Georgia and this District in violation of 35 U.S.C. § 271, and placing

infringing products into the stream of commerce, with the knowledge or

understanding that such products are sold in the State of Georgia, including in this

District. The acts by Defendants caused injury to Steeda within this District.

      10.    Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b)

because Defendants have regularly transacted business in Georgia and within this

District and offer for sale in this District products that infringe Steeda’s patents and

trademarks, because certain of the acts complained of herein occurred in Georgia

and within this District, and because Defendants derive and seek to derive revenue

from sales of infringing products sold in Georgia and within this District. In addition,

venue is proper because Steeda’s principal place of business is in this District and

Steeda suffered harm in this District.

                           GENERAL ALLEGATIONS

      11.    On April 25, 2017, the United States Patent and Trademark Office duly

and lawfully issued U.S. Design Patent No. D784,881, titled “Bushing Kit for

Aligning an Independent Rear Suspension Sub-frame to a Vehicle Body” (“the

‘D881 patent”). Steeda is the owner by assignment of the ‘D881 patent, a copy of

which is attached hereto as Exhibit A.

                                           4
        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 5 of 21




      12.    Steeda is informed and believes and based thereon alleges that

Defendants have willfully copied Steeda’s products embodying the ‘D881 patent

and that Defendants have no patents or pending patent applications of their own.

       13. Steeda is informed and believes and based thereon alleges that the

making, using, selling, offering for sale, and/or importation of Defendants’ products,

including but not limited to on the URL “http://www.uprproducts.com/”, infringes

the claim of the ‘D881 patent, including without limitation 15-18 MUSTANG IRS

SUBFRAME BUSHING LOCKOUT KIT and 15-18 MUSTANG BILLET IRS

DIFFERENTIAL INSERT KIT S550 (the “Accused ‘881 Products”).

      14.    Steeda sent cease-and-desist letters to Defendants in January, February,

and March 2018, and attempted to engage in good faith discussions with Defendants

throughout the early part of 2018 in an effort to put an end to Defendants’

infringement. Despite these efforts, Defendants’ infringement has continued up

through the present day.

      15.    Of particular note, on both January 24, 2018 and February 6, 2018

Defendants assured Steeda that they would be re-designing the Accused ‘881

Products to assuage Steeda’s concerns regarding the infringement.




                                          5
        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 6 of 21




      16.    Steeda relied on these representations and awaited Defendants’

redesign in good faith. But, on information and belief, the Accused ‘881 Products

were never altered.

      17.    Instead, Defendants have increased their pattern of willful intellectual

property infringement by infringing on Steeda’s registered trademarks as well.

      18.    Steeda designs, distributes, and sells high quality auto parts under the

brand name and trademark STEEDA, U.S. Trademark Registration No. 2,315,226

(the “Trademark”). A copy of Steeda’s trademark registration is annexed hereto as

Exhibit B (the “Registration”).

      19.    The Registration is valid and subsisting, unrevoked and uncancelled.

      20.    By reason of the Registration, Defendants had constructive notice of

Steeda’s claim of ownership in and to the Trademark since 2000 when the United

States Patent and Trademark Office issued the Registration.

      21.    Steeda has continuously and exclusively used the Trademark in

connection with its lines of auto supplies since 1988.

      22.    Steeda has spent significant sums of money promoting its brand of auto

supplies under the Trademark.

      23.    Through the efforts of, among other things, Steeda’s designers,

manufacturers and sales force, Steeda has achieved an outstanding reputation and

                                          6
           Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 7 of 21




widespread recognition among the trade and consuming public for selling quality

auto supplies and parts.

      24.      Steeda has built up considerable goodwill in the Trademark through its

extensive, and exclusive, use of the Trademark.

      25.      The Trademark serves to identify Steeda as the source/origin of the

goods on which the Trademark appear.

      26.      As a result, in addition to its federal registration, Steeda has developed

common law rights in the Trademark through its extensive and continuous use

thereof.

      27.      Defendant are now using the Trademark is promote Defendants’

competing goods and services.

      28.      Dozens        of      products       on       Defendants’        website,

“http://www.uprproducts.com/”, reference the Trademark, as seen in the exemplars

below.




                                            7
Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 8 of 21




                              8
Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 9 of 21




                              9
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 10 of 21




      29.    Defendants reference the Trademark under the guise that Defendants’

competing products “fit” STEEDA “vehicles.”

      30.    But Steeda does not manufacture vehicles.

      31.    Rather, Steeda manufactures auto parts that can be used to modify and

enhance the performance of pre-existing vehicles, such as the Ford Mustang ®.

      32.    Therefore, Defendants use of the Trademark is, on information and

belief, actual intended to drive traffic to Defendants’ website and/or hold out to

customers that the products for sale on Defendants’ website are Steeda products or

their equivalent.

      33.    Furthermore, upon information and belief, the use of the Trademark on

Defendants’ website has the effect of manipulating search engine results for the

Trademark in an attempt to enhance Defendants’ web traffic, thus causing initial

interest confusion.

      34.    Upon information and belief, the infringement of Steeda’s Trademark

by Defendants, and each of them, was willful, reckless and/or in blatant disregard of

Steeda’s rights as the registered owner of the Trademark.




                                         10
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 11 of 21




                          FIRST CLAIM FOR RELIEF

                 (Infringement of U.S. Design Patent No. D784,881)

      35.    Steeda repeats, realleges and incorporates by reference the preceding

allegations above as though set forth fully herein.

      36.    Defendants, by and through theirs agents, officers, directors, retailers,

resellers, employees and servants, have been and are currently willfully and

intentionally infringing the ‘D881 patent by making, using, offering to sell, and/or

selling in the United States and/or importing into the United States one or more of

the Accused ‘881 Products, which embody the design covered by the ‘D881 patent.

Defendants’ acts constitute infringement of the ‘D881 patent in violation of 35

U.S.C. §271.

      37.    Steeda is further informed and believes and thereon alleges that

Defendants’ infringement is willful at least in part because Defendants have been

aware of Steeda’s product design since at least April 2017, and Defendants have

willfully copied Steeda’s design.

      38.    As the side-by-side comparison shown below reveals, Defendants have

misappropriated Steeda’s patented design (shown left) in the Accused ‘881 Products

(shown right).




                                          11
          Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 12 of 21




               ‘D881 Patent                     Accused ‘881 Products




         39.   Steeda is informed and believes and based thereon alleges that

Defendants’ infringement of the ‘D881 patent will continue unless enjoined by this

Court.


                                        12
          Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 13 of 21




         40.   By reason of the aforesaid infringing acts, Steeda has been damaged

and is entitled to monetary relief in an amount to be determined at trial but in excess

of the jurisdictional requirement of this Court.

         41.   Because of the aforesaid infringing acts, Steeda has suffered and

continues to suffer great and irreparable injury for which there is no adequate remedy

at law.

                         SECOND CLAIM FOR RELIEF

                            (Trade Dress Infringement)

         42.   Steeda repeats, realleges and incorporates by reference the preceding

allegations above as though set forth fully herein.

         43.   The design of Steeda’s bushing kits is nonfunctional and the design’s

inherently distinctive quality is unique and has achieved a high degree of consumer

recognition and serves to identify Steeda as the source of high quality goods.

         44.   Steeda has used the design of its bushing kits in commerce since as

early as May 2015, and Steeda’s bushing kit design constitutes protectable trade

dress.

         45.   Defendants’ unauthorized sale of the Accused ‘881 Products in

interstate commerce and advertising relating to same constitutes false designation of

origin and a false representation that the goods and services are manufactured,

                                          13
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 14 of 21




offered, sponsored, authorized, licensed by or otherwise connected with Steeda or

come from the same source as Steeda’s goods when in fact they do not.

      46.     Defendants’ use of Steeda’s bushing kit design is without Steeda’s

permission or authority and in total disregard of Steeda’s rights to control its

trademarks.

      47.     Defendants’ use of Steeda’s bushing kit design is likely to lead to and

result in confusion, mistake or deception, and is likely to cause the public to believe

that Steeda has produced, sponsored, authorized, licensed or are otherwise connected

or affiliated with Defendants’ commercial and business activities, all to the detriment

of Steeda.

      48.     Steeda has no adequate remedy at law.

      49.     In light of the foregoing, Steeda is entitled to injunctive relief

prohibiting Defendants from using Steeda’s protected designs and/or any designs

confusingly similar thereto, and to recover all damages, including attorneys’ fees,

that Steeda has sustained and will sustain, and all gains, profits and advantages

obtained by Defendants as a result of its infringing acts alleged above in an amount

not yet known, and the costs of this action pursuant to the Lanham Act.




                                          14
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 15 of 21




                         THIRD CLAIM FOR RELIEF

                  (Trademark Infringement, 15 U.S.C. §1114)

      50.    Steeda repeats, realleges and incorporates by reference the preceding

allegations above as though set forth fully herein.

      51.    Steeda’s Trademark is nationally recognized, including within the State

of Georgia, as being affixed to goods and merchandise of the highest quality and

coming from Steeda.

      52.    The Registration for the Trademark is in full force and effect.

      53.    Defendants acts set forth above, namely the unauthorized use of the

Trademark in interstate commerce and advertising relating to same, constitutes false

designation of origin, and a false representation that the Defendants’ goods are

manufactured, offered, sponsored, authorized, licensed by or otherwise connected

with Steeda or come from the same source as Steeda’s goods and are of the same

quality as that assured by Steeda.

      54.    Defendants’ use of the Trademark is without Steeda’s permission or

authority.

      55.    Defendants’ use of the Trademark was and is in total disregard of

Steeda’s rights to control the Trademark.




                                          15
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 16 of 21




      56.    Defendants’ infringing activities are likely to cause the public to believe

that Steeda produced, sponsored, authorized, licensed or are otherwise connected or

affiliated with Defendants’ commercial and business activities, all to the detriment

of Steeda.

      57.    Upon information and belief, Defendants’ acts and omissions set forth

herein were deliberate, and intended to confuse the public as to the source of

Defendants’ goods or services, and/or intended to Steeda and reap the benefit of

Steeda’s goodwill associated with the Trademark.

      58.    Defendants’ acts and omissions set forth herein have caused, and unless

enjoined by this Court, will continue to cause, great and irreparable injury to Steeda.

      59.    Steeda has no adequate remedy at law.

      60.    In light of the foregoing, Steeda is entitled to injunctive relief

prohibiting Defendants from using the Trademark, or any other marks confusingly

similar thereto, for any purpose.

      61.    In addition, Steeda is entitled to recover from Defendants all damages

that Steeda has sustained and will sustain as a result of Defendants’ infringing acts,

or all gains, profits and advantages Defendants obtained as a result thereof, in an

amount to be established at trial, costs of this action pursuant to 15 U.S.C. § 1117(a),




                                          16
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 17 of 21




attorneys’ fees and treble damages pursuant to 15 U.S.C. § 1117(b), and/or statutory

damages pursuant to 15 U.S.C. § 1117(c).

                        FOURTH CLAIM FOR RELIEF

                 (Trademark Infringement, 15 U.S.C. §1125(a))

      62.    Steeda repeats, realleges and incorporates by reference the preceding

allegations above as though set forth fully herein.

      63.    Section 1125(a)(1 )(A) of the Lanham Act provides in pertinent part:

             (1) Any person who, on or in connection with any goods
                 or services, or any container for goods, uses in
                 commerce any word., term, name, symbol, or device,
                 or any combination thereof, or any false designation of
                 origin, false or misleading description of fact, or false
                 or misleading representation of fact, which-…is likely
                 to cause confusion, or to cause mistake, or to deceive
                 as to the affiliation., connection or association of such
                 person with another person, or as to the origin,
                 sponsorship, or approval of his or her goods, services
                 or commercial activities by another person....

      64.    Defendants’ unauthorized use of the Trademark on and in connection

with the manufacturing, advertising, promotion, distribution, offering for sale, and

sale of, its merchandise in interstate commerce is likely to mislead the trade, and

prospective and actual consumers, into believing wrongly that Defendants’ goods

are approved by, sponsored by, or are somehow affiliated or connected with Steeda.




                                          17
        Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 18 of 21




      65.    Upon information and belief, Defendants’ acts were committed with

the purpose and intent of appropriating and trading upon Steeda’s goodwill.

      66.    Defendants’ adoption and use of the Trademark on and in connection

with the its competing goods constitutes unfair competition, trademark infringement,

false designation of origin and false description, and passing-off in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

      67.    Defendants’ unauthorized acts and omissions set forth herein are likely

to lead to, and result in, confusion, mistake, or deception, and are likely to cause the

public to believe that Steeda has produced, sponsored, authorized, licensed or is

otherwise connected or affiliated with Defendants’ commercial and business

activities, all to the detriment of Steeda.

      68.    Defendants’ acts and omissions set forth herein have caused, and unless

enjoined by this Court, will continue to cause, great and irreparable injury to Steeda.

      69.    In light of the foregoing, Steeda is entitled to injunctive relief

prohibiting Defendants from using the Trademark, or any other marks confusingly

similar thereto, for any purpose.

      70.    In addition, Steeda is entitled to recover from Defendants all damages

that Steeda has sustained and will sustain as a result of Defendants’ infringing acts,

or all gains, profits and advantages Defendants obtained as a result thereof, in an

                                              18
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 19 of 21




amount to be established at trial, costs of this action pursuant to 15 U.S.C. § 1117(a),

attorneys' fees and treble damages pursuant to 15 U.S.C. § 1117(b), and/or statutory

damages pursuant to 15 U.S.C. § 1117(c).

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Steeda Autosports LLC prays for judgment against

Defendants as follows:

      (a)    An Order adjudging Defendants to have infringed the ‘D881 patent

under 35 U.S.C. § 271;

      (b)    An Order adjudging Defendants to have willfully infringed the ‘D881

patent under 35 U.S.C. § 271;

      (c)    A permanent injunction under 35 U.S.C. § 283 enjoining Defendants,

their officers, directors, agents, servants, employees and attorneys, and those persons

acting in concert or participation with Defendants, from directly and/or indirectly

infringing the ‘D881 patent in violation of 35 U.S.C. § 271;

      (d)    A permanent injunction, pursuant to 15 U.S.C. § 1116, against

Defendants and their respective officers, partners, agents, servants, employees, sales

representatives, distributors, partners, subsidiaries, related companies, heirs,

predecessors, successors, assigns, attorneys, and all others in active concert or

participation with any of them enjoining them from:

                                          19
       Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 20 of 21




      i.     Using, whether directly or indirectly, Steeda’s Trademark, including

any key part thereof, in a manner that is likely to cause confusion or mistake, or to

deceive;

      ii.    Engaging in any other act or thing likely to confuse, mislead, or deceive

others into believing that Defendants, or any of their respective products or services

emanate from Steeda, or are connected with, affiliated with, sponsored by, or

approved by Steeda or any of its family of brands;

      iii.   Aiding or assisting any person in engaging in any of the acts prohibited

by subsections (i) through (ii) above

      (e)    An accounting of Defendants’ profits;

      (f)    An order for a trebling of damages and/or enhanced damages due to

Defendants’ willful misconduct under 35 U.S.C. § 284;

      (g)    An order requiring Defendants to pay Steeda statutory damages,

punitive damages, treble damages, actual damages, all profits wrongfully derived by

Defendants from the use of Steeda’s Trademark, and such other compensatory

damages as well as applicable interest, costs, and attorney’s fees prescribed by the

Lanham Act;

      (h)    An Order adjudicating that this is an exceptional case;




                                         20
         Case 7:18-cv-00185-WLS Document 1 Filed 11/07/18 Page 21 of 21




        (i)   An award to Steeda of the attorneys’ fees and costs incurred by Steeda

in connection with this action under 35 U.S.C. § 285;

        (j)   An award to Steeda of Defendants’ profits under 35 U.S.C. § 289;

        (k)   An award of pre-judgment and post-judgment interest and costs of this

action against Defendants; and,

        (l)   Such other and further relief as the Court deems just and proper.

        Respectfully submitted this 7th day of November, 2018.

                                          WILSON, ELSER, MOSKOWITZ,
                                          EDELMAN & DICKER LLP
  One Atlanta Plaza
  950 East Paces Ferry Road               /s/ W. Shawn Bingham
  Suite 2850                              W. Shawn Bingham
  Atlanta, Georgia 30326                  Georgia Bar No.: 839706
  p. 470.419.6650                         Attorney for Plaintiff Steeda Autosports,
  f. 470.419.6651                         LLC

                                          COLEMAN TALLEY LLP
  3475 Lenox Road NE
  Suite 400                               /s/ Edward F. Preston
  Atlanta, Georgia 30326                  Edward F. Preston
  p. 229-671-8229                         Georgia Bar No.: 587416
  f. 229-333-0885                         Attorney for Plaintiff Steeda Autosports,
                                          LLC




                                          21

9383903v.1
